In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-268 CR

____________________


EX PARTE LIONEL COLEMAN




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 2107 (96048)




MEMORANDUM OPINION 
	On May 10, 2006, the trial court denied Lionel Coleman's application for writ of
habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeal.  Coleman filed a response in which
he concedes the trial court did not rule on the merits of his application for writ of habeas
corpus.
	No appeal lies from the refusal to issue writ of habeas corpus unless the trial court
conducts an evidentiary hearing on the merits of the application.  Ex parte Hargett, 819
S.W.2d 866 (Tex. Crim. App. 1991); Noe v. State, 646 S.W.2d 230 (Tex. Crim. App. 1983). 
In this case, the trial court did not address the merits of Coleman's petition.  The trial court
did not issue a writ of habeas corpus, nor did the court conduct an evidentiary hearing on the
application for the writ.  Compare Ex parte Silva, 968 S.W.2d 367 (Tex. Crim. App. 1998);
Ex parte McCullough, 966 S.W.2d 529 (Tex. Crim. App. 1998).  We hold we have no
jurisdiction over this appeal.  Accordingly, it is ordered that the appeal be dismissed for want
of jurisdiction.
	APPEAL DISMISSED.

								___________________________
									HOLLIS HORTON
									           Justice  

Opinion Delivered August 9, 2006 
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.